            Case 1:19-cv-01170-LY Document 8 Filed 12/26/19 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION

LAUNCHIP, LLC,                                        Case No. 1:19-CV1170
               Plaintiff,                             The Honorable Judge Lee Yeakel
       v.                                             JOINT MOTION FOR EXTENSION
                                                      OF TIME TO ANSWER OR
LOWE’S COMPANIES INC.,                                RESPOND TO COMPLAINT
               Defendants.

       Plaintiff Launchip LLC (“Launchip”) and Defendant Lowe’s Companies Inc. (“Lowe’s”)

together respectfully request that the Court grant its motion for a 30-day extension for Lowe’s to

respond to Launchip’s complaint. If the Court grants this motion, the period for filing the

Answer or otherwise responding would be extended from December 26, 2019 to January 27,

2020. In support, the parties state as follows:

   1. Launchip filed its complaint initiating this action against Lowe’s on November 27, 2019.

   2. The complaint and summons for this action were served on Lowe’s on December 5,

       2019.

   3. No prior extension has been sought or obtained.

   4. On December 23, 2019, counsel for Lowe’s contacted Isaac Rabicoff, counsel for

       Plaintiff, and Mr. Rabicoff consented to a 30-day extension of time to answer or

       otherwise respond. The parties intend to conduct negotiations; thus, an extension of time

       is necessary to explore their options.

   5. Under Federal Rule of Civil Procedure 6(b), the Court may, for good cause, extend the

       time for Lowe’s to file its Answer or Respond to Launchip’s complaint.




                                                  1
          Case 1:19-cv-01170-LY Document 8 Filed 12/26/19 Page 2 of 3




       Lowe’s and Launchip thus respectfully request this Court to enter an Order extending

Lowe’s time to file an Answer or Respond to Launchip’s complaint.

Dated: December 26, 2019                     Respectfully submitted,


                                             By: /s/ Isaac Rabicoff_____________
                                             Isaac Rabicoff
                                             Rabicoff Law LLC
                                             73 W Monroe Street
                                             Chicago, IL 60603
                                             Tel: (773) 669-4590
                                             isaac@rabilaw.com

                                             Counsel for Plaintiff Launchip, LLC

                                              /s/ Kevin Collins
                                             Kevin Collins
                                             Texas State Bar # 24050438
                                             BRACEWELL LLP
                                             111 Congress Avenue, Suite 2300
                                             Austin, Texas 78701
                                             Telephone: (512) 494-3640
                                             Facsimile: (800) 404-3970
                                             kevin.collins@bracewell.com

                                             Counsel for Defendant Lowe’s Companies Inc.

Motions for Admission Pro Hac Vice Pending for the following attorneys:

                                             Robert McCauley
                                             California State Bar # 162056
                                             Finnegan, Henderson, Farabow,
                                             Garrett & Dunner, L.L.P.
                                             3300 Hillview Avenue
                                             Palo Alto, CA 94304-1203
                                             Telephone: +1 650 849 6600
                                             Facsimile: +1 650 849 6666
                                             robert.mccauley@finnegan.com




                                              2
            Case 1:19-cv-01170-LY Document 8 Filed 12/26/19 Page 3 of 3




                                              Trenton Ward
                                              Georgia State Bar # 737779
                                              Benjamin R. Schlesinger
                                              Georgia State Bar # 968326
                                              Finnegan, Henderson, Farabow,
                                              Garrett, & Dunner L.L.P.
                                              271 17th Street, NW
                                              Suite 1400
                                              Atlanta, GA 30363-6209
                                              Telephone: (404) 653-6400
                                              Facsimile: (404) 653-6444
                                              trenton.ward@finnegan.com
                                              benjamin.schlesinger@finnegan.com

                                              Counsel for Defendant Lowe’s Companies Inc.



                               CERTIFICATE OF CONFERENCE

On December 23, 2019, counsel for Lowe’s contacted Isaac Rabicoff, counsel for Plaintiff, and

Mr. Rabicoff consented to a 30-day extension of time to answer or otherwise respond.



                                                   /s/ Kevin Collins
                                              Kevin Collins


                                  CERTIFICATE OF SERVICE

I hereby certify that I electronically submitted this document using the CM/ECF system which

sent notification to all case participants.

                                                   /s/ Kevin Collins
                                              Kevin Collins




                                               3
